Exhibit 10.1
GENON ENERGY, INC.
2010 OMNIBUS INCENTIVE PLAN
2011 RESTRICTED STOCK UNIT AWARD AGREEMENT
To: EDWARD MULLER
Congratulations on your selection as a recipient of restricted stock units
(“Restricted Stock Units”) under the GenOn Energy, Inc. 2010 Omnibus Incentive
Plan (the “Plan”). The employment agreement between you and the Company dated
April 11, 2010 (the “Employment Agreement”), this Award Agreement (“Agreement”)
and the Plan together govern your rights and set forth all of the conditions and
limitations affecting such rights.
Terms used in this Agreement that are defined in the Plan will have the meanings
ascribed to them in the Plan and terms used that are defined in the Employment
Agreement will have the meanings ascribed to them in the Employment Agreement.

1.  
Terms. Pursuant to the terms and conditions of the Plan and this Agreement, you
have been granted Restricted Stock Units as outlined below:

     
Grant Date:
   February 23, 2011
 
   
Number of Restricted Stock Units:
   327,363

2.  
Vesting. Except as provided in Section 3 below, the Restricted Stock Units will
vest on the following dates (each such date, a “Vesting Date”):

109,121 Restricted Stock Units on February 23, 2012;
109,121 Restricted Stock Units on February 23, 2013; and
109,121 Restricted Stock Units on February 23, 2014

3.  
Impact of Change in Employment Status.

  (i)  
Termination Without Cause or for Good Reason, Death, Disability or Retirement.
In the event your employment with the Company is terminated (regardless of
whether such termination is in connection with a Change in Control) (i) by the
Company without Cause, (ii) by you for Good Reason or (iii) as a result of your
death, Disability or Retirement, all Restricted Stock Units that have not
already vested, as of the date of such termination, shall vest immediately.

  (ii)  
Termination for Cause, Voluntary Resignation Without Good Reason. In the event
of your termination of employment with the Company (i) by the Company for Cause
or (ii) by reason of your resignation from the Company for any reason other than
for Good Reason (or other than due to your death, Disability or Retirement), all
Restricted Stock Units that have not already vested as of the date of such
termination will be forfeited.

4.  
Book Entry Account. Within a reasonable time after the date of this Agreement,
the Company shall instruct its transfer agent or stock plan administrator to
establish a book entry account representing the Restricted Stock Units in your
name effective as of the Grant Date, provided that the Company shall retain
control of such account until the Restricted Stock Units have become vested in
accordance with this Agreement and shares of Common Stock have been issued in
settlement of the Restricted Stock Units.

 

1



--------------------------------------------------------------------------------



 



5.  
Distribution of Shares. Consistent with the provisions of Section 3 of this
Award and except as provided in the following sentence, on the day following
your termination of employment with the Company, you (or in the event of your
death or incapacity in connection with a Disability, your executor,
administrator, trustee, guardian or other duly appointed legal representative,
as the case may be) will receive one share of the Company’s Common Stock, as
provided in Section 1 above in satisfaction of each Restricted Stock Unit
credited to your account under Section 4 above and vested either theretofore or
by reason of the event resulting in such termination. Notwithstanding the
foregoing, to the extent required to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the applicable regulations and
guidance thereunder, any distribution of shares of Common Stock under this Award
shall be delayed to the first day after the six-month anniversary of your
separation from service, as defined in Code Section 409A and the applicable
regulations and guidance thereunder.

6.  
Stockholder Rights; Dividend Equivalents. The Restricted Stock Units do not
confer on you any rights of a stockholder of the Company unless and until shares
of Common Stock are in fact issued to you in connection with the vested
Restricted Stock Units. However, if and when cash dividends or other cash
distributions are paid or distributed with respect to the Common Stock while the
Restricted Stock Units are outstanding, the dollar amount of such dividends or
distributions with respect to the number of shares of Common Stock then
underlying the Restricted Stock Units shall be reflected in your account. Any
such cash dividends or other cash distributions shall vest and be paid in cash
if and at such times the underlying Restricted Stock Units are vested and paid.

7.  
Transferability. No rights granted under this Agreement can be assigned or
transferred, whether voluntarily or involuntarily, by operation of law or
otherwise, except by will or the laws of descent and distribution. In the event
of any transfer or assignment of rights granted under this Agreement in
accordance with this Section 7, the person or persons, if any, to whom such
rights are transferred by will or by the laws of descent and distribution shall
be treated after your death the same as you under this Agreement. Any attempted
transfer or assignment of rights under this Agreement prohibited under this
Section 7 shall be null and void.

8.  
Change in Control. Upon a Change in Control, the Restricted Stock Units will
become fully vested and nonforfeitable as of the date of the Change in Control.

9.  
Withholding; Code Section 409A. The Company has the right to deduct applicable
taxes from any payment under this Agreement and withhold, at the time the tax
and withholding obligation arises, an appropriate number of shares of Common
Stock for payment of required withholding taxes or to take such other action as
may be necessary in the opinion of the Company to satisfy all obligations for
withholding of such taxes. The Fair Market Value of the shares of Common Stock
withheld for payment of required withholding taxes must equal no more than the
required minimum withholding taxes. The Restricted Stock Units granted under
this Agreement are intended to comply with or be exempt from Code Section 409A,
and ambiguous provisions of this Agreement, if any, shall be construed and
interpreted in a manner consistent with such intent.

10.  
Notice. Any written notice required or permitted by this Agreement shall be
mailed, certified mail (return receipt requested) or hand-delivered. Notice to
the Company shall be addressed to the Company’s General Counsel at 1000 Main
St., Houston, TX 77002. Notice to you shall be addressed to you at your most
recent home address on record with the Company. Notices are effective upon
receipt.

 

2



--------------------------------------------------------------------------------



 



11.  
Requirements of Law. The granting of Restricted Stock Units and the issuance of
shares of Common Stock under the Plan will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

12.  
Miscellaneous.

  a.  
Limitation of Rights. The granting of this Award shall not give you any rights
to similar grants in future years or any right to be retained in the employ or
service of the Company or its Subsidiaries or interfere in any way with the
right of the Company or any such Subsidiary to terminate your services at any
time, or your right to terminate your services at any time.

  b.  
Severability. If any term, provision, covenant or restriction contained in this
Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in this Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.

  c.  
Governing Law. All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

13.  
Acceptance of Award. You are deemed to accept this Award and to agree that it is
subject to the terms and conditions set forth in this Agreement and the Plan
unless you provide the Company written notification not later than 30 days after
the Grant Date of your rejection of this Award (in which case your Award will be
forfeited and you shall have no further right or interest therein as of the
Grant Date).

            GENON ENERGY, INC.
      -s- Karen D. Taylor [c15542c1554202.gif]       Karen D. Taylor      Senior
Vice President, Human Resources and Administration     

 

3